Exhibit 10.1 EXTENSION AGREEMENT (Extension of Maturity Date Pursuant to Section 2.15 of Credit Agreement) This EXTENSION AGREEMENT (this “Agreement”) dated as of August 1, 2012 (the “Extension Effective Date”) is entered into by and among ONEOK PARTNERS, L.P., a Delaware limited partnership (“Borrower”), the undersigned Lenders (as defined in the Credit Agreement) (the “Extending Lenders”), and CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.Capitalized terms used herein and not otherwise defined herein shall have the meanings attributed to them in the Credit Agreement (as hereinafter defined). R E C I T A L S A.Reference is made to the Credit Agreement dated as of August 1, 2011 among the Borrower, the Administrative Agent and the Lenders (the “Credit Agreement”). B.This Agreement is being executed to evidence Borrower’s requested extension of the Maturity Date from August 1, 2016 to August 1, 2017 pursuant to Section 2.15 of the Credit Agreement (the “Extension”). C.Each of the Extending Lenders is entering into this Agreement in order to evidence its consent to the Extension. NOW, THEREFORE, the parties hereto agree as follows: 1.Consent to Extension.Subject to the satisfaction of the conditions precedent set forth in Paragraph 2 below, each Extending Lender hereby consents to the Extension. 2.Conditions Precedent to Effectiveness. This Agreement and the Extension shall be effective as of the date hereof, provided that (a) Administrative Agent shall have received (i) counterparts of this Agreement, executed by Borrower and the Required Lenders, and (ii) a certificate dated as of the Extension Effective Date in the form attached hereto; and (b) any fees required to be paid by the Borrower on or before the Extension Effective Date shall have been paid.The parties hereto agree that the certificate referenced in this Section 2 shall fulfill the Borrower’s documentary requirements set forth in Section 2.15(f) of the Credit Agreement. 3.Miscellaneous.(a) Headings and captions may not be construed in interpreting provisions; (b) this Agreement shall be governed by, and construed in accordance with, the law of the State of New York; and (c) this Agreement may be executed in any number of counterparts, and by the different parties hereto on separate counterparts, with the same effect as if all signatories had signed the same document, and all of those counterparts must be construed together to constitute the samedocument.Delivery of an executed signature page by facsimile or other electronic transmission shall be effective as delivery of a manual executed counterpart. 4.Waiver of Notice Requirements.Reference is made to clauses (a) through (c) of Section 2.15 of the Credit Agreement which contain certain notice requirements in connection with an extension of the Maturity Date.By executing this Agreement the Extending Lenders hereby waive the notice provisions in clauses (a) through (c) of Section 2.15 of the Credit Agreement in connection with the Extension. [Signature Pages to Follow] IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the date first above written. ONEOK PARTNERS, L.P. By: ONEOK Partners GP, L.L.C. its sole General Partner By: /s/ Robert F. Martinovich Name: Robert F. Martinovich Title: ExecutiveVice President,Chief Financial Officer and Treasurer Signature Pages to Extension Agreement CITIBANK, N.A., as Administrative Agent, a Lender, L/C Issuer and Swing Line Lender By: /s/ Lisa Huang Name: Lisa Huang Title: Vice President Signature Page to Extension Agreement BARCLAYS BANK PLC, as a Lender and L/C Issuer By: /s/ Diane Rolfe Name: Diane Rolfe Title: Director Signature Page to Extension Agreement WELLS FARGO BANK, N.A., as a Lender and L/C Issuer By: /s/ Larry Robinson Name: Larry Robinson Title: Director Signature Page to Extension Agreement BANK OF AMERICA, N.A., as a Lender By: /s/ Joseph Scott Name: Joseph Scott Title: Director Signature Page to Extension Agreement JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Helen D. Davis Name: Helen D. Davis Title: Vice President Signature Page to Extension Agreement MORGAN STANLEY BANK, N.A., as a Lender By: /s/ Michael King Name: Michael King Title: Authorized Signatory Signature Page to Extension Agreement THE ROYAL BANK OF SCOTLAND PLC, as a Lender By: /s/ Brian D. Williams Name: Brian D. Williams Title: Authorised Signatory Signature Page to Extension Agreement UBS AG, STAMFORD BRANCH, as a Lender By: /s/ Irja Otsa Name: Irja R. Otsa Title: Associate Director By: /s/ David Urban Name: David Urban Title: Associate Director Signature Page to Extension Agreement DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By: /s/ Ming K. Chu Name: Ming K. Chu Title: Vice President By: /s/ Virginia Cosenza Name: Virginia Cosenza Title: Vice President Signature Page to Extension Agreement GOLDMAN SACHS BANK USA, as a Lender By: /s/ Mark Walton Name: Mark Walton Title: Authorized Signatory Signature Page to Extension Agreement ROYAL BANK OF CANADA, as a Lender By: /s/ Jim Allred Name: Jim Allred Title: Authorized Signatory Signature Page to Extension Agreement SUMITOMO MITSUI BANKING CORPORATION, NEW YORK, as a Lender By: /s/ Shuji Yabe Name: Shuji Yabe Title: Managing Director Signature Page to Extension Agreement THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Lender By: /s/ Andrew Oram Name: Andrew Oram Title: Managing Director Signature Page to Extension Agreement U.S. BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ John Prigge Name: John Prigge Title: Vice President Signature Page to Extension Agreement BOKF, NA, as a Lender By: /s/ Ryan Kirk Name: Ryan Kirk Title: Assistant Vice President Signature Page to Extension Agreement UMB BANK, N.A., as a Lender By: /s/ David Hardy Name: David Hardy Title: Vice President Signature Page to Extension Agreement ARVEST BANK, as a Lender By: /s/ Rick Gaut Name: Rick Gaut Title: Vice President Commercial Banker Signature Page to Extension Agreement
